ACCEPTED
                                                                                  06-14-00228-CR
                                                                       SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                             4/21/2015 1:27:46 PM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK

                                NO. 06-14-00228-CR

DAVID GARCIA REYES                       §    IN THE COURT OF APPEALS
                                                              FILED IN
                                                          6th COURT OF APPEALS
VS.                                      §    FOR THE SIXTHTEXARKANA,
                                                             DISTRICTTEXAS
                                                          4/21/2015 1:27:46 PM
THE STATE OF TEXAS                       §    OF TEXAS AT DALLAS
                                                              DEBBIE AUTREY
                                                                  Clerk


                          ON APPEAL FROM THE
                     CRIMINAL DISTRICT COURT NO. 3
                       OF DALLAS COUNTY, TEXAS
                        IN CAUSE NO. F13-61746-J

            APPELLANT’S SECOND MOTION TO EXTEND THE
              TIME FOR FILING THE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the Appellant, David Garcia Reyes, and respectfully requests

that the time for the filing of the Appellant’s brief in the above-styled and

numbered causes be extended. In support of this motion the Appellant would

show the Court the following:

                                        I.

      Appellant was convicted of continuous sexual assault of a child and was

sentenced to 15 years’ imprisonment.

                                        II.

      The deadline for the filing of the Appellant’s brief is April 21, 2015.

Appellant respectfully requests an extension until May 21, 2015.
                                        III.

      One previous extension of time has been granted.

                                        IV.

      The facts on which the Appellant relies to reasonably explain the need for

this extension are as follows:

      Since the first extension was requested on March 26th, the undersigned

attorney has prepared and filed the brief in Mikroberts, No. 05-14-00994-CR. The

undersigned attorney is currently completing the brief in; Rico, No. 05-14-00251-

CR, which is due on April 22, 2015 pursuant to an order of abatement following

the court reporter’s extremely lengthy delay in filing the record. Following the

Rico brief, the undersigned attorney must prepare the brief in Jackson, No. 05-14-

00297-CR, which is due on April 27, 2015, which is also due pursuant to an order

of abatement following the court reporter’s extremely lengthy delay in filing the

record. Following the Jackson brief, the undersigned attorney will begin work on

the instant case. The undersigned attorney anticipates that it will take a minimum

of two weeks to prepare the brief since the record is well over 1,000 pages long.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that the time for the filing of the Appellant’s brief be extended until May

21, 2015.

                                      Respectfully submitted,

Lynn Richardson                       /s/ Kathleen A. Walsh
Chief Public Defender                 Kathleen A. Walsh
Dallas County                         Assistant Public Defender
                                      State Bar No. 20802200
                                      133 N. Riverfront Blvd., LB-2
                                      Dallas, TX. 75207-4399
                                      (214) 653-3550 (telephone)
                                      (214) 653-3539 (fax)
                                      kwalsh@dallascounty.org


                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Appellate Division of the Dallas County District Attorney’s office on the 21st day
of April, 2015 by electronic transmission to DCDAAppeals@dallascounty.org.


                                      /s/ Kathleen A. Walsh
                                      Kathleen A. Walsh